Citation Nr: 1449088	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-26 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	David Anaise, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's son


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from December 1941 to April 1942 and from April 1942 to June 1946.  He died in October 2001.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  In the May 2010 rating decision, the RO the RO denied the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.  The March 2011 rating decision confirmed and continued the denial of a claim for service connection for cause of the Veteran's death on the basis that no new and material evidence had been received to reopen the appellant's claim. 

The appellant and her son testified at a Board videoconference hearing before the undersigned in August 2013; a transcript of this hearing is of record. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final July 2003 rating decision, the RO denied service connection for cause of the Veteran's death.

2.  The evidence received since the July 2003 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death.

3.  The Veteran died in October 2001, prior to the enactment of the American Recovery and Reinvestment Act on February 17, 2009.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The requirements for eligibility to a one-time payment from the Filipino Veterans Equity Compensation Fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2013); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen the claim for service connection for the cause of the Veteran's death; the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished as to this issue.

Regarding the issue of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund, the VA's duties to assist and notify have been satisfied in this case.  The Board notes that a VCAA letter was issued to the appellant in January 2011.  Notwithstanding, as it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.

In this case, the law is dispositive, and basic legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation fund is precluded; therefore, legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation fund must be denied as a matter of law and VA has no further duty to notify or assist the appellant in this matter.

I.  Claim to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The appellant sought to reopen her claim in December 2010.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's July 2003 denial of service connection for the cause of the Veteran's death.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Factual Background and Analysis

In a July 2003 rating decision, the RO denied the appellant's claim of entitlement to service connection for cause of the Veteran's death on the basis that there was no evidence linking the cause of the Veteran's death (cardiorespiratory arrest, acute myocardial infarction, heart disease) to his service-connected posttraumatic stress disorder (PTSD).  

The appellant did not appeal the July 2003 rating decision within a year, and it became final. 38 U.S.C.A. § 7105.  The appellant sought to reopen her claim in December 2010.  

Evidence received since the June 2003 rating decision includes an article submitted by the appellant's representative in September 2013 which indicated that studies from the National Institute of Health (NIH) have found that Vietnam Veteran's with PTSD were found to be more than twice as likely to have heart disease.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for cause of the Veteran's death.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the July 2003 denial of service connection for the cause of the Veteran's death, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between the cause of the Veteran's death and service (to include as secondary to his service-connected PTSD disability), and raises a reasonable possibility of substantiating the claim.  Hence, this evidence raises a reasonable possibility of substantiating the appellant's claim for service connection for cause of the Veteran's death.  Even though the article addressed heart problems amongst Vietnam Veteran's with PTSD and the Veteran did not have service in Vietnam, the article indicates that there might be a relationship between heart disabilities and PTSD.

The prior denial of service connection in the July 2003 rating decision was based on a finding that the Veteran's heart disability was not related to his service-connected PTSD.  The article submitted in September 2013 suggests that heart disease amongst Veteran's may be caused or exacerbated by PTSD.  In this case, the Veteran died on October [redacted], 2001 from cardiorespiratory arrest, acute myocardial infarction and heart disease.  Thus, the article submitted in September 2013 indicates that there is a possible relationship between the Veteran's PTSD and his death.  Hence, this evidence raises a reasonable possibility of substantiating the appellant's claim for service connection for cause of the Veteran's death.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for cause of the Veteran's death have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

II.  Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.
 
Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II. Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require. Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j) (2) also provides that VA will administer its provisions in a manner consistent with VA law except to the extent otherwise provided in the statute.

The appellant's claim for a one-time payment from the FVEC Fund was received in April 2009.  She does not argue, and the evidence does not show, that she is a person who meets the definition provided by Section 1002(d) and is personally eligible for payment from the fund.  Rather, she contends that her late spouse met the criteria, and thus (as his surviving spouse) she may receive payments on his behalf.

However, the Veteran's death certificate shows that he died in October 2001, almost 8 years before the operative law was enacted.  Thus, the Veteran could not have filed a claim for compensation from the Filipino Veterans Equity Compensation Fund. Since the Veteran did not file a claim for compensation from the fund prior to his death, the appellant is not eligible to receive any payments on his behalf.

The appellant does not meet the basic eligibility requirements for a one-time payment from the Filipino Veterans Equity Compensation Fund, and there is no legal basis on which her claim could be granted.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened. 

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim remaining on appeal. 

To establish service connection for the cause of the veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2013).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2013).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2013).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.

The Veteran died on October [redacted], 2001.  The death certificate reflects that the cause of death was cardiorespiratory arrest, acute myocardial infarction and heart disease.  At the time of his death, the Veteran was service connected for PTSD at a 30 percent disability rating.  The appellant contends that that the Veteran's heart disease was related to his service-connected PTSD. 

As noted above, an article submitted to VA in September 2013 indicated that there is a relationship between heart disabilities and PTSD as an NIH study determined that Vietnam Veteran's with PTSD were twice as likely to have heart disease.

Therefore, a VA opinion is needed to determine if the Veteran's heart disability which caused his death, was related to his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The appellant should be asked to identify all sources of treatment for the Veteran for his service-connected acquired psychiatric disorder and heart disease.  With any required assistance from the appellant, the AOJ should make appropriate attempts to associate any pertinent outstanding treatment records with the claims folder.  All efforts to obtain these records must be documented in the claims folder.

2.  The RO should forward the Veteran's entire claims file to an appropriate VA medical specialist for the purpose of obtaining an opinion regarding the cause of the Veteran's death.  The physician should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD contributed to or caused the Veteran's death.  

In providing this opinion, the examiner should review and address the article submitted by the Veteran's representative regarding the relationship between PTSD and heart disease.

A complete rationale for any opinion expressed must be provided by the reviewing VA medical specialist.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal (entitlement to service connection for the cause of the Veteran's death) should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


